


SALE AND PURCHASE AGREEMENT
 








Entered into by and between




MR. SERGI VARGAS VILA


as “Seller”




and




ZD VENTURES CORP.


as “Purchaser”




























Barcelona, February 25, 2015

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




 
1.
DEFINITIONS
4

 
2.
PURPOSE
8

 
3.
DETERMINATION AND PAYMENT OF THE PRICE
8

 
4.
CONSUMMATION OF THE SALE AND PURCHASE AND TRANSFER OF THE SHARES     8
 

 
5.
RELATIONSHIP WITH IBM
10

 
6.
REPRESENTATIONS AND WARRANTIES
11

 
7.
INDEMNIFICATION
16

 
8
ASSIGNMENT OF RIGHTS
16

 
9
CONFIDENTIALITY
17

 
10.
EXPENSES AND TAXES
17

 
11.
NOTICES
17

 
12.
DISPUTES RESOLUTION
18

 
13.
APPLICABLE LAW AND JURISDICTION
[18

 
14.
SEVERABILITY
19

 
15.
MISCELLANEOUS
19




 
 

--------------------------------------------------------------------------------

 

SALE AND PURCHASE AGREEMENT
 


Barcelona, February 25, 2015
 


 
THE PARTIES
 
On the one side,
 
Mr. SERGI VARGAS VILA, of Spanish nationality, divorced, of legal age, with
address in Barcelona, c/ Sardenya 68-72, and holder of Spanish National
Identification Card (DNI) number 43,682,304-Z (the “Seller”).


On the other side,


ZD VENTURES CORP., a United States company, incorporated under the laws of the
State of Nevada (U.S.), and with executive office in 47 Avenue Road, Suite 200
Toronto, ON M5R 2G3, with CIK number 0001334589 and Spanish tax identification
number (NIF) N4041468B; represented by Mr. Terence Robinson, of Canadian
nationality, of legal age, resident in Barcelona, and holder of passport of his
Canadian nationality number 514125338, in his condition of Director, Chief
Executive Officer and President and duly authorised according to the faculties
delegated by the board of directors on September 30, 2014 (the “Purchaser” or
“ZD Ventures”).


The Seller and the Purchaser are hereinafter jointly referred to as the
“Parties”, and individually as a “Party”.


The Parties, in the capacity in which they act, state that they have the
necessary legal capacity to be bound in the terms of this sale and purchase
agreement (the “Agreement”), and


THEY STATE


I.  
Bluesence Innovation Group, S.L., sole-shareholder company, is a Spanish company
with registered office in Barcelona, c/ Casanovas, 199, 2º 1ª, registered in the
Barcelona Commercial Registry, in tome 44,165, sheet 184 and page B-448,486,
entry 1st, and Spanish tax identification number (NIF) B-66,216,235 (the
“Company” or “Bluesence”).

 
II.  
The business of the Company is the commercialization of software and the
provision of services related to IT consulting, among others (the “Business”).



III.  
As of the date hereof and in accordance with the incorporation deed of
Bluesence, the share capital of the Company amounts to Euro 3,000 and is
represented by 3,000 shares, numbered from 1 to 3,000, both inclusive, with a
nominal value of Euro 1 each (the “Shares”), which are entirely owned by the
Seller.

 
IV.  
Bluesence has legalized its shareholders’ registry book before the Commercial
Registry of Barcelona and duly updated its content to reflect the current
structure, as of the Agreement Date, of the share capital of the Company.

 
V.  
The Purchaser is ZD Ventures Corp. and is interested in expanding its business
through investments or acquisitions of related and/or linked business, such as
the Business of the Company. In particular, the Purchaser is interested in
acquiring each and every one of the Shares, free and clear from Charges and
Encumbrances, and the Seller, in turn, is interested in selling to the Purchaser
each and every one of the Shares.

 
VI.  
The Purchaser has decided to acquire the Shares on the terms established in the
Agreement and on the basis of the representations made by the Seller during the
negotiations that have led to, or are set forth in, the Agreement.

 
Now therefore, the Seller and the Purchaser have agreed to the Sale and Purchase
of the Shares in accordance with the terms of the Agreement.
 


CLAUSES
 
1.  
Definitions

 
1.1
Unless the context requires otherwise, the following capitalized terms and
expressions in the Agreement are defined terms and expressions which shall have
the meaning ascribed herein below:



“Adverse Consequence(s)”
means all actions, suits, proceedings, hearings, audits, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, diminution in value, dues, penalties, fines, costs, amounts
paid in settlement, liabilities, obligations, taxes, liens, losses, expenses,
and fees, including court costs and reasonable and documented attorneys’ fees
and expenses.



“Agreement”
means this agreement, its annexes and appendices.



“Agreement Date”
means the date hereof.



“Bluesence”
means the Company.



“Business”
means the commercialization of software and the provision of services related to
IT consulting carried out by the Company.



“Business Day”
means any day except Saturday, Sunday and any other day which is a public
holiday in the city of Barcelona.



“By-laws”
means the restated by-laws of the Company to be approved by means of the Sole
Shareholder’s Decisions referred to in Clause 4.4(iii)(c).



“Charges and Encumbrances”
means any charge, claim, encumbrance, ancillary obligation, option,
retrospective right of acquisition, retention of title, pooling agreement,
third-party right, including preemptive rights of acquisition or transfer, or
restrictions on the transferability of the Shares or rights in favor of any
person other than the Purchaser that may restrict the disposition, use or
exploitation of the Shares or, as the case may be, the assets and rights of the
Company.

 
“Company”
means Bluesence Innovation Group, S.L., a Spanish company with registered office
in Barcelona, c/ Casanovas, 199, 2º 1ª, registered in the Barcelona Commercial
Registry, in tome 44,165, sheet 184 and page B-448,486, entry 1st, and Spanish
tax identification number (NIF) B-66,216,235.

 
“Current By-laws”
means the current by-laws approved by the Company and registered at the
Barcelona Commercial Registry, whose copy is attached as Annex 6.3(i).





“IT Systems”
means the necessary exploitation rights in the systems, software and IT
developments used by them in the pursuit of the Business.





“Parties”
means, jointly, the Seller and the Purchaser.

“Person”
means any individual, corporation, partnership, firm, joint venture association,
trust, unincorporated organisation, governmental or regulatory body or other
entity.



“Price”
means the price agreed by the Parties for the Shares as defined in Clause 3.



“Purchaser”
means ZD Ventures Corp., a United States company, incorporated under the laws of
the State of Nevada (U.S.), and with executive office in 47 Avenue Road, Suite
200 Toronto, ON M5R 2G3, with CIK number 0001334589 and Spanish tax
identification number (NIF) N4041468B.



“Related Party”
means any shareholder, director, officer or agent of the Company; and any
corporation, partnership, firm, joint venture association, trust, unincorporated
organization, individual or other entity in which any of the Seller and/or of
the foregoing have a direct or indirect economic interest.



“Representations and
means as defined in Clause 6.

 
Warranties”



“Sale and Purchase”
means as defined in recital VI above.



“Seller”
means Mr. Sergi Vargas Vila.

 
“Shares”
means all the shares (“participaciones sociales”) owned by the Seller and
transferred to the Purchaser as of the date hereof by virtue of this Agreement,
which as of today’s correspond to 100% of the stake of the Company’ share
capital.



“Sole Shareholder’s Decisions”
means the decisions of the sole shareholder of the Company referred to in Clause
4.4(iii).



“Taxes”
means any and all taxes, whether direct or indirect and whether levied by
reference to income, profits, gains, capital contributions, net wealth, asset
values, turnover, added value or other reference and statutory, governmental,
state, provincial, local governmental or municipal impositions, duties,
contributions, rates and levies (including without limitation social security
contributions and any other payroll taxes), whenever and wherever imposed
(whether imposed by way of a withholding or deduction for or on account of tax
or otherwise) and in respect of any person and all penalties, charges, costs and
interest relating thereto.



“Technology”
means any technological devices and software necessary for carrying out the
Business in the highest standards of quality and which (i) has been/will be
developed by the Seller and/or the Company and/or for the Company; and (ii)
is/will be owned by the Company.



“ZD Ventures”
means the Purchaser.



1.2
The preamble, the annexes and the appendices form an integral part of the
Agreement and references to this Agreement shall include the preamble, the
annexes and the appendices. Any definition used in the Agreement shall have the
same meaning when used in the annexes and/or appendices, unless explicitly
stipulated otherwise.



1.3
The headings used in this Agreement are included for reference purposes only and
shall not constitute a part of the Agreement for any other purpose and shall
particularly not affect the interpretation or construction of any of the
provisions of the Agreement.



1.4
In this Agreement, references to a person include any individual, company or
corporation, partnership, trust or other entity, organization or unincorporated
association, as well as any governmental authority.



1.5
Whenever used in this Agreement, the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.



1.6
Any reference in this Agreement to any gender shall include all genders, and
words importing the singular only shall include the plural and vice versa,
unless explicitly specified otherwise.



1.7
In this Agreement Spanish terms and legal concepts are expressed in English and
not in their original Spanish terms. Where indicated in italics, Spanish
equivalents of these English terms have been given.

 
2.  
Purpose

 
By virtue of this Agreement, the Purchaser purchases and acquires from the
Seller, which sells and transfers, each and every one of the Shares in the terms
and conditions contained herein.


The Shares are sold and purchased free and clear from any Charges and
Encumbrances, are fully subscribed and paid in and fully enjoy the rights
inherent in them by reason of statute and the bylaws.
 
3.  
Determination and payment of the Price

 
The Parties agree to set the Price for the Sale and Purchase of the Shares at
Euro forty thousand (€ 40,000). Both the parties acknowledge that the agreed
price has been fully paid by way of an offset against loan of the same amount
given by the Purchaser to the Seller between July 2014 and September 2014. The
Purchaser agrees to forgive any and all interest due on such loan to date.
 
The Parties agree that the Price is considered fair and thus waiving any actions
contained in articles 1,290 et seq of the Spanish Civil Code.
 
 
4.  
Consummation of the Sale and Purchase and transfer of the Shares

 
4.1  
The Sale and Purchase hereunder is formalized with the signature of the
Agreement on the Agreement Date. The Shares are transferred on the Agreement
Date by way of the delivery and transfer of the Shares to the Purchaser and the
assumption by the Purchaser of all rights and obligations relating to Shares.



4.2  
The Seller expressly undertakes to grant his consent and approval (including the
corresponding waiver of his pre-emptive assumption right, if applicable) in
order to carry out, in accordance with the terms and conditions contained
herein, the Sale and Purchase for the purpose that the Purchaser effectively
becomes the owner of the Shares representing 100% of the share capital of the
Company.



4.3  
The Sale and Purchase of the Shares contemplated herein is formalized in the
offices of J&A Garrigues, S.L.P., or in the corporate offices of the Purchaser
in Barcelona.



4.4  
On the date hereof, the following actions will simultaneously (en unidad de
acto) be carried out by the Parties:



 
(i)
The Seller will deliver or show to the Purchaser:

 
(a)  
The original public deed evidencing the Seller’s ownership of all the Shares, so
that the Notary can record the relevant notes on such deed.



(b)  
A certificate issued by the sole director of the Company evidencing that, as of
the date hereof, the Company’s Shares are duly and entirely owned by the Seller.



(c)  
A certificate issued by the sole director of the Company evidencing that, since
its formation as of the date hereof, Bluesence has only engaged in the Business
and has not pursued any other business or has encountered any contingency, claim
or liability that jeopardize the intended Business.



(d)  
The Shareholders’ registry book of the Company duly legalized before the
Commercial Registry of Barcelona.



(e)  
The letter of resignation of the sole director of the Company, as of the date
hereof, in form and substance satisfactory to the Purchaser.



(ii)  
The Parties will grant before the Notary of Barcelona, Mr. Ramón García-Torrent
Carballo, or any other notary accepted by both the parties,  the relevant public
deed notarizing the Agreement.



(iii)  
The adoption of the decisions of the sole shareholder of the Company relating to
the following matters (the “Sole Shareholder’s Decisions”):



(a)  
the change of the management body of the Company, currently managed by a sole
director (including its resignation), so that it will consist of a board of
directors comprised of three (3) members designated by the Purchaser;



(b)  
the appointment of Messrs. Terence Robinson, Mr. Alberto Tintore and Mr. Serge
Vargas to the office as new members of the board of directors of the Company;
and



(c)  
the approval of By-laws in the form set out in Annex 4.4(iii)(c).



(iv)  
The new members of the board of directors of the Company (appointed by virtue of
the Sole Shareholder’s Decisions) will hold a meeting in order to adopt the
following resolutions (the “Board of Directors Meeting”):



a)  
the appointment of Mr. Terence Robinson as the chairman of the board of
directors of the Company;



b)  
the appointment of Mr. Alberto Tintore as the secretary of the board of
directors of the Company;



c)  
the appointment of Mr. Sergi Vargas Vila as the managing director (consejero
delegado); and



d)  
the appointment of Mr. Sergi Vargas Vila to be responsible for day to day
management as Chief Executive Officer (director general) of the Company for a
period of five (5) years, subject to the continuity and terms of his Consulting
Agreement as set out in Annex 4.4(iv) (d) .



(v)  
The secretary of the board of directors of the Company or any person with
certifying authorities shall grant before the Notary of Barcelona, Mr. Ramón
García-Torrent Carballo, or any other Notary acceptable to both the parties, the
relevant public deed in order to notarize the resolutions adopted by the Sole
Shareholder’s Decisions and the Board of Directors Meeting of the Company.



(vi)  
The secretary of the board of directors of the Company or any person with
certifying authorities shall grant before the Notary of Barcelona, Mr. Ramón
García-Torrent Carballo, or any other Notary acceptable to both the parties, the
relevant public deed in order to notarize the change of the sole shareholder of
the Company.



(vii)  
The secretary of the board of directors or any person with certifying
authorities will record the Purchaser as new sole shareholder of the Company at
the Company shareholders’ registry book by virtue of the Sale and Purchase.



It is expressly put on record that the Purchaser shall not be bound to acquire
the Shares unless all the actions reflected in sections (i) and (ii) of this
Clause 4.4 are completed on the date hereof in accordance with this Clause 4.
 
5.  
Relationship with IBM

 
5.1  
As of today’s date, Bluesence has entered into an agreement with International
Business Machines (“IBM”) for the purposes of reselling the IBM’s products as
“Business Partner Advanced”. In this connection, it is expressly put on record
that it is essential for the Company to maintain and consolidate its current
relationship with IBM.



5.2  
The Seller, in his condition of Chief Executive Officer after the execution of
this Agreement, undertakes to carry each and all necessary activities in order
to comply with the provisions set forth in paragraph 5.1 above.

 
6.  
Representations and Warranties

 
 
The Seller, either in his condition of sole shareholder and sole director of the
Company until the Agreement Date, grants the Purchaser the Representations and
Warranties described in this Clause 6, which are key to the Purchaser’ decision
to undertake the Sale and Purchase and which shall be understood referred as of
the Agreement Date. Unless expressly provided herein to the contrary or unless
the context otherwise requires, the warranties apply to the Seller.



6.1  
The Seller



(i)  
The Seller has sufficient power and authority to enter into and perform its
obligations under this Agreement.



(ii)  
The Agreement and all other agreements and obligations undertaken in connection
with the Sale and Purchase contemplated hereby constitute or will constitute,
following the execution and delivery thereof, the valid and legally binding
obligations of the Seller, enforceable against any of them in accordance with
the respective terms.



(iii)  
The execution, delivery and performance by the Seller of this Agreement, and the
agreements contemplated herein shall not conflict with or result in the breach
or termination of any material term or provision of, or constitute a default
under, any permits or agreements to which the Company is bound.



(iv)  
The Seller has obtained each and all consents, approvals, orders and
authorisations required for the execution and delivery and consummation of this
Agreement and/or the agreements contemplated herein.



(v)  
The Seller acknowledges that he fully understands the terms of this agreement
and has had his own independent legal advice on all aspects of this agreement.



6.2  
Organisation of the Company



(i)  
The Company is a private limited liability company (sociedad de responsabilidad
limitada), which has been duly incorporated and validly exists under the laws of
Spain.



(ii)  
The Company has the necessary full legal capacity and capacity to act to own its
assets and Business and engage in the activities typical of its trade or
business in the same manner and at the same location as it currently does, in
accordance with all the necessary official authorizations, licenses,
registrations and permits, which have been validly granted and are in full force
and effect.



(iii)  
Since its formation and up to the Agreement Date, the Company has only engaged
in the Business and has not pursued nor does it pursue any business other than
that mentioned above.



(iv)  
In relation to the Company, no proposal has been made or resolution adopted for
a statutory merger or division, or a similar arrangement.



(v)  
No attachment has been made on any of the assets of the Company.



6.3  
Corporate Governance



(i)  
The by-laws of the Company currently in force are as registered at the relevant
Commercial Registry on the Agreement Date and attached as Annex 6.3(i) (the
“Current By-laws”).



(ii)  
The Current By-laws contain all of the rights and obligations of the sole
shareholder of the Company in his capacity as such and there is no other
agreement whatsoever besides the Current By-laws that provide for rights,
obligations or undertakings that affect the Company, its current shareholder or
the acts to be performed pursuant to the provisions of the Agreement that
provides for rights, obligations or undertakings that affect the development of
the Company’s Business.



(iii)  
The Company is duly recorded with the Commercial Registry of Barcelona.



(iv)  
The Company has not granted powers of attorney.



6.4  
Share capital



(i)  
The Seller has full right and title to the Shares.



(ii)  
The Shares are validly created and fully subscribed and paid-up and are free and
clear of any Charges and Encumbrances.



(iii)  
The Company is not subject to any of the grounds for mandatory winding up or
capital reduction provided for in articles 317, 327 and 363 of the Spanish
Capital Companies Act. The Company is not subject to any net worth imbalance,
nor is there any legal obligation to contribute equity. The Company is not
subject to any actual or imminent situation of winding up, liquidation, or
technical or formal insolvency, nor is it or has it been declared insolvent or
been subject to any insolvency proceeding; the Company has not adopted any
resolutions or filed any petitions, nor is there any step or proceeding underway
for the foregoing purposes, and there are no circumstances that could give rise
to a court order for winding up and/or an insolvency order being made against
the Company.



(iv)  
Since the date of the incorporation of the Company, the Company has not
distributed any dividends, interim dividends or any equivalent, and it has not
adopted as of the Agreement Date any of the foregoing resolutions.



6.5  
Managing body. Books



(i)  
As of the date hereof, there are no amounts pending payment that constitute
compensation or any other item to which the sole director of the Company may be
entitled.



(ii)  
The Company keeps its shareholders’ registry book and the minutes books duly
legalized with their content duly updated to the date hereof and in compliance
with the applicable legislation. The referred books are kept at the premises of
the Company.



6.6  
Litigation and compliance



There are no claims, suits, actions or proceedings pending against, relating to,
affecting the Company or initiated by the Company before any court, arbitrator,
(semi) governmental department, commission, agency, instrumentality or
authority.


6.7  
Employees, account payables and tax



(i)  
Bluesence has not had any employees since its incorporation.



(ii)  
The accounts payables of the Company as of today’s date are reflected in Annex
6.7(ii) herein.



(iii)  
The financial statements of Bluesence as of February 24, 2015, which appear in
Annex 6.7(iii), (a) are true, exact and complete and present a true and fair
view of the Company, of their net worth and financial position and of their
results on the date and during the indicated period; (b) have been prepared in
accordance with the applicable legislation and with  US GAAPs (“GAAP”); and (c)
duly reflect all activities and operations engaged in, as well any provisions
that must be recorded in accordance with GAAP.



(iv)  
Bluesence has filed timely, fully and accurately all formal and substantive
Taxes’ obligations pertaining to the Business and which the latter has had to
levy accordingly.



6.8  
Data protection and IT systems



(i)  
The Company fulfils and has fulfilled timely, fully and exactly, in relation to
data processing by them, as data controller and/or data processor, all formal
and substantive obligations under data protection legislation.



(ii)  
The Company holds title to the necessary exploitation rights in the systems,
software and IT developments used by them in the pursuit of the Business (the
“IT Systems”) and may exploit them in the most appropriate manner for such
purpose.



(iii)  
The Company is the owner or lessee of the hardware they use in the operation of
the Business.



6.9  
Intellectual Property Rights



(i)  
All trade names, trademarks, domain names, industrial designs, patents, utility
models, copyright, inventions, know-how, commercial rights, confidential
information and any other industrial and intellectual property rights (the
“Intellectual Property Rights”) used by the Company, belong to the Company and
are duly registered in its name or are held in accordance with a valid
instrument, and their use has not been licensed or assigned permanently or
temporarily to any third party, nor the Company is aware of any unauthorized use
or utilization of the Intellectual Property Rights by any third party, and they
have not tolerated the unauthorized use or exploitation of the Intellectual
Property Rights by third parties, and none of the Intellectual Property Rights
are due to expire within three (3) months following the Agreement Date.



(ii)  
Attached as Annex 6.9(ii) there is a true, exact and complete list of the main
characteristics of the Intellectual Property Rights registered and/or applied
for and of the license agreements entered into by the Company for the
Intellectual Property Rights (the “License Agreements”).



(iii)  
The Intellectual Property Rights described in Clauses 6.9(i) and 6.9(ii) above
and in the License Agreements are all those required for the operation of the
Business of the Company as pursued up to the Agreement Date.



(iv)  
The Intellectual Property Rights are duly registered with the relevant
authorities and in full force and effect and may be enforced against third
parties.



(v)  
The Company is the full owner of, and hold lawful title to, the Intellectual
Property Rights, which are free, clear and exempt from any kind of Encumbrances
and they are not subject to any challenge, opposition, declaration of suspension
or nullity, claim or litigation. The Company has fulfilled all of the
obligations imposed by the laws of the applicable jurisdiction in order to
maintain the validity of their title to the Intellectual Property Rights and is
fully authorized to use and utilize the Intellectual Property Rights and the
trademarks and other third-party rights falling outside the subject matter of
the License Agreements.



(vi)  
The Company does not infringe, directly or indirectly, any registration or modes
of intellectual property rights, copyright, including software, data bases
and/or domain names held by third parties.



6.10  
Legal compliance



The Company pursues and has pursued all of its activities, businesses and
transactions of all kinds in timely, full and exact compliance with all formal
and substantive obligations under the legislation applicable in Spain and in any
other territory or country in which it pursues and has pursued its business.


6.11  
Information



All of the information provided, contained or referred to in the Agreement, as
well as the information contained in the documents included in the appendixes
thereto, is true, exact and complete in all respects, and no fact, item,
information or data that could adversely affect the current situation of the
Company has been omitted, and the Seller is not aware of any event or fact of
particular relevance that may affect the truthfulness, exactness or completeness
of such information.
 
7.  
Indemnification

 
7.1  
The Seller, acknowledging that the data, information, Representations and
Warranties, covenants and agreements offered to the Purchaser and set forth in
this Agreement and its annexes and appendices represent the basis on which the
Purchaser has decided to enter into this Agreement and to carry out the Sale and
Purchase described herein, covenants and agrees to indemnify, defend, protect
and hold harmless the Purchaser from, against and in respect of all Adverse
Consequences suffered, sustained, incurred or paid by the Purchaser in
connection with, resulting from or arising out of, directly or indirectly:



(a)  
any breach or inaccuracy of any Representation or Warranty of the Seller set
forth in this Agreement; and



(b)  
any non-fulfilment of any covenant or agreement set forth in the Agreement.



 
The Purchaser shall be the beneficiary of any payment to be made by the Seller
pursuant to this Clause 7, unless otherwise unilaterally decided by the
Purchaser.



7.2  
The rights laid down in the Purchaser’s favour in this Clause 7 will not be
affected by the narrow perusal, if any, that the Purchaser and its advisors have
carried out or by the knowledge they may have had, before or after the Agreement
Date or by the decision of the Purchaser to undertake the Sale and Purchase.



7.3  
The obligations of indemnity shall be in force for a period of two (2) years
following the Agreement Date unless before the expiry of this period the
Purchaser has filed a claim against the Seller in accordance with this Agreement
or has notified the Seller of the existence of a claim, in which case this term
shall be extended until such claim has been resolved.



 
8.  
Assignment of rights

 
The Purchaser may assign all or part of the rights and/or obligations assumed by
it under this Agreement to any third party, merely by serving notice of the
assignment to the other Parties of the Agreement. Under the assignment, any
reference to the Purchaser contained herein shall be understood as a reference
to the assignee or assignees.


The Seller agrees that there is no need to formalise the assignment by the
Purchaser in a separate agreement and that, to be operative, such assignment
shall require neither further action nor any further document or authorisation
of any kind.


The Seller may not assign the rights and obligations he assumes under this
Agreement without prior written authorisation from the Purchaser.
 
9.  
Confidentiality

 
The Parties undertake to hold in confidence and not to disclose to third parties
(except to their professional advisors or it required by law or by a Judicial
and/or Governmental Authority) without the prior written consent of the other
the terms and conditions of this Agreement and of any other ancillary documents;
as well as the negotiations relating to them.


The press release to be published, as the case may be, by or on behalf of the
Parties relating to this Agreement shall be in terms approved by the Purchaser;
and any written communication of the Seller to any third party (including to
current and/or former employees, suppliers and/or clients of the Company) in
connection to this Agreement shall be previously approved by the Purchaser.


 
10.  
Expenses and Taxes

 
Each Party shall bear its respective expenses and legal costs, including
advisors’ fees, and all other costs and expenses incurred by the Parties in
relation to this Agreement. The Parties shall bear as provided for under
applicable law the Notary’s fees for the notarization of the Agreement and the
transfer of the Shares. Any tax arising from this Agreement and from the Sale
and Purchase of the Shares of the Company regulated hereunder shall be borne by
the Parties pursuant to the applicable Law.
 
11.  
Notices

 
11.1  
All notices, notifications or other communications pertaining to the Agreement
shall be deemed to have been duly given and made if in writing, by certified
mail (correo certificado) or burofax, in the English language and served by any
duly authenticated means providing proof of the contents and delivery of the
communication.



11.2  
The Parties agree that all notices, notifications and/or other communications
resulting from the performance of the Agreement and pertaining to the Parties
and the Company shall be served to the following:



Seller
To the attention of Mr. Sergi Vargas Vila
Address: c/ Sardenya, 68-72, Barcelona
Telephone: 639 491 990
Email: svargas@bluesence.es


Purchaser
ZD Ventures Corp.
To the attention of Mr. Kam Shah
Address: 47 Avenue RD, Suite 200, Toronto A6 M5R 2G3, 416-929-1806
Email: ks@zdventures.com


With copy:


To the attention of Mr. Pablo Vinageras Cobielles
Address: Av. Diagonal 654, Building D, 1st floor, 08034 Barcelona
Email: pablo.vinageras.cobielles@garrigues.com


11.3  
Any change of address must be communicated significantly in advance to the other
Party by any duly authenticated means providing proof of the contents and
delivery of the communication.

 
12.  
Disputes resolution

 
14.1
The Parties shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between the Parties or their
appointed representatives. Any Party may give the other Parties written notice
of any dispute not resolved in the normal course of business to initiate the
relevant disputes resolution procedures.



 
If the matter has not been resolved by the Parties within one (1) month as from
the relevant disputing Party’s notice, or if the parties fail to meet within one
(1) month, either Party may initiate court proceedings as provided hereinafter.



12.2  
In the event the Parties are not able to resolve the dispute according to the
provisions set forth in Clause 12.1, any controversy, claim or dispute arising
among the Parties as the result of this Agreement shall be resolved by the
Courts as set forth in Clause 13 herein below.

 
13.  
Applicable Law and Jurisdiction

 
This Agreement shall be governed and construed in accordance with substantive
Spanish Law. The Parties, waiving the right to their own jurisdiction, if any,
expressly submit themselves to the competence and jurisdiction of the Courts of
Barcelona (Spain).
 
14.  
Severability

 
 
If any clause of this Agreement was declared totally or partially null or void,
such nullity or voidness would only affect that provision or part thereof which
is null or void and the Agreement shall remain in force in all other respects,
the provision or part thereof that is affected being deemed non-existent.



 
Accordingly, only the null or void provision of the Agreement shall cease to be
valid, and no other part or provision of this Agreement shall be annulled,
invalidated or adversely or otherwise affected by such nullity or voidness,
unless, due to being essential to the Sale and Purchase, it unavoidably affects
the Agreement as a whole.

 
15.  
Miscellaneous

 
15.1
This Agreement and its annexes and appendices, which form an integral part
hereof to all effects and purposes, represent the only valid agreement between
the Parties in relation to the subject-matter hereof, and render null and void
any other oral or written contracts or agreements previously reached between the
Parties.





15.2
No amendment or variation in the terms of this Agreement shall be effective if
it has not been established in writing and signed by the Parties, which are to
be bound thereby.



15.3
This Agreement is executed in English.





IN WITNESS WHEREOF, the Parties have executed this Agreement in one (1)
counterpart in the place and on the date first above written.


[signature page follow]

 
 

--------------------------------------------------------------------------------

 

By the Seller








__SD: Sergi Vargas Vila_______________________
Sergi Vargas Vila




By the Purchaser








SD: Terence Robinson
Terence Robinson,
in the name and on behalf of
ZD Ventures Corp.








( enclosures are excluded)





 
 

--------------------------------------------------------------------------------

 
